DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” as it relates to the porous silica layer in claim 19 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites that the “cover lens” has visible transmittance of 15% and a transmission from 750-1650 of at least 85%.  The closest written description of this limitation is at page 20, lines 12-15 of the as-filed application.  This portion of the specification states:
Preferably, such coating would demonstrate a transmission value in the visible optical range of maximum 15%, and a transmission value in the wavelength range from 750 to 1650 nm of at least 85%. [Emphasis added]

Thus, the specification supports the concept that the coating has the relevant properties, but does not provide adequate support for the concept that the cover lens has the properties. 

Claim Rejections - 35 USC § 103
Claims 1-7, 12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0255070) in view of Lambracht et al. (WO 2016/202689).
	Phillips et al. discloses a LiDAR system for determining the speed and position objects, i.e., a detection device.  The system contains a LiDAR.  See Figures 4 and 5. The system comprises a housing (26) and the housing comprises a receive window (92) and a transmit window (94), i.e., cover lenses.  See Figure 4, and paragraphs [0073]-[0076].  The transmit and receive windows are made of glass “that is transparent to electromagnetic radiation at a 
wavelength that ranges from approximately 700 nm to approximately 1400 nm, approximately 850 nm to approximately 950 nm, or may be approximately 905 nm.”  See paragraph [0076].  The windows (92)(94) are glass sheets as shown in Figure 7.
	Phillips et al. fails to disclose a source of a high transmittance glass or the absorption coefficient properties as recited in instant claims 1-3 and 14-17.  Lacking a source of such a glass, one of ordinary skill in the art must seek one out.
	Lambracht et al. teaches a glass composition that has high transmittance of infrared radiation.  Specifically, Lambracht et al. teaches a glass having an absorption coefficient of less than 1 m-1 at 850 nm or 950 nm.  See page 23, lines 3-14.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Lambracht et al. as the windows in Phillips et al. because the glass of Lambracht et al. has high transmittance of infrared radiation.
	Lambracht et al. does not relate the absorption coefficient in the exact same terms as instant claims 1-3 and 14-17.  However, Lambracht et al. teaches a glass having an absorption coefficient of less than 1 m-1 at 850 nm, 950 nm or 1050 nm.  See page 22 line 26 to page 23, line 14.  Moreover, examples 1, 2, 4,5,7,8, and 10 show transmittances in excess of 90% in the wavelength range of 750 to about 2000 nm.  See Figures 1-4.  Lastly, the instant specification describes the glasses of Lambracht as suitable for the present invention.  See page 16, lines 7-8.  For these reasons, the specific absorption coefficient limitations of instant claims 1-3 and 14-17 are presumed to be inherent to the glass composition of Lambracht et al. 
	The glass composition of Lambracht et al. has overlapping ranges of composition with the composition recited in instant claims 4-7.  See the abstract.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	As to claim 12, The LiDAR system of Phillips et al. is a scanning device, and employs a wavelength of approximately 905 nm.  See paragraphs [0003] and [0038].
	As to claim 21, the device of Phillips et al. is configured for use on a vehicle.  See paragraph [0003].

Claims 8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0255070) in view of Lambracht et al. (WO 2016/202689) as applied to claim 1 above, and further in view of Schwartz et al. (US 2017/0082733).
Phillips et al. in view of Lambracht et al. render obvious claim 1 for the reason recited above.  The references fail to teach a light absorbing or reflecting layer that is transparent to IR radiation.
Schwartz et al. teaches that an entrance filter is positioned on the entry window of a LiDAR.  The entrance filter should be transparent for the useful wavelength (i.e., IR radiation), and should block out the other wavelengths of electromagnetic radiation.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the window of Phillips et al. with an entrance filter in accordance with Schwartz et al. because the measured results will not be falsified by background light.
Further as to claims 18 and 22, the teachings of Schwartz et al. suggest a filter having no transmission of visible light, which would appear black.  The filter transmits IR, which one of ordinary skill in the art would interpret to mean that the transmittance approaches 100%.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0255070) in view of Lambracht et al. (WO 2016/202689) as applied to claim 1 above, and further in view of Campbell et al. (US 9,869,754).
Phillips et al. in view of Lambracht et al. render obvious claim 1 for the reason recited above.  As to claims 9 and 19, Phillips et al. fails to teach coating the windows with an antireflection coating as in claim 9 or the details of the coating recited in claim 19.
Campbell et al. teaches coating a LiDAR window (860) with an antireflection coating that is antireflecting at the operating wavelength.  See col. 30, lines 43-67.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the LiDAR of Phillips et al. with an antireflection coating in accordance with Campbell et al. because the coating will reduce the amount of light that is reflected by the window back into the enclosure.  See col. 30, lines 48-53.
Further as to claim 19, Lambracht et al. teaches the claimed antireflection coatings on page 24, lines 3-10.
As to claim 11, Phillips et al. and Lambracht et al. fail to teach the inclusion of a hydrophobic coating on the windows in accordance.
Campbell et al. teaches applying a hydrophobic coating to a LiDAR window in order to repel water from the surface of the LiDAR.  See col. 31, lines 32-47.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the LiDAR of Phillips with a hydrophobic coating because such a coating will repel water from the LiDAR window.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0255070) in view of Lambracht et al. (WO 2016/202689) as applied to claim 1 above, and further in view of Peters et al. (US 2018/0046183).
Phillips et al. in view of Lambracht et al. render obvious claim 1 for the reason recited above.  The references fail to teach a heating system coupled to the glass sheet as in claims 10 and 20.
Peters et al. teaches that frost can accumulate on a LiDAR lens which will inhibit the operation of the system.  See paragraph [0007].  To avoid this problem, Peters et al. teaches that the LiDAR system may have a frost detection system which can activate a heater to remove the frost.  See paragraphs [0008] and [0023].  The defroster may be a conductive coating (i.e., conductive patch) on the glass lens that is coupled to a voltage that causes heating in the coating.  See paragraph [0023].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the LiDAR of Phillips et al. with a defroster in accordance with Peters et al.  The defroster prevents frost from inhibiting operation of the autonomous vehicle. 

Response to Arguments
Applicant's arguments filed 11 April 2022 and 14 March 2022 have been fully considered but they are not persuasive.
With respect to the 112(b) rejection of claim 19, applicants argue that low and high refractive index are known to one of ordinary skill in the art.  The examiner agrees that the claim is definite with respect to the several layers of low and high refractive indexes because the high and low refractive index are relative to the other layers.  However, there is nothing in the specification or claims as to what constitutes a low refractive index as it specifically relates to the porous silica layer.
With respect to the 103 rejection, applicants argue that Phillips provides no reason to have selected the glass of Lambracht et al.  However, the reasons for combining flow directly from the express disclosure of the references.  Phillips expressly discloses employing a glass
that “is transparent to electromagnetic radiation at a wavelength that ranges from approximately 700 nm to approximately 1400 nm….”  See paragraph [0076].  Lambracht et al. teaches such a glass. 
	Applicants argue that one of ordinary skill in the art would not have combined the glass of Lambracht et al. with Phillips because the glass of Lambracht et al. is ultimately intended for touch screens.  However, Phillips et al. does not teach a glass composition for use with the invention of Phillips et al.  Therefore, one of ordinary skill in the art would have needed to search out a glass that is transparent to wavelengths between 700 and 1400 nm.  Lambracht et al. teaches such a glass.  Moreover, it would have been obvious have to simply substituted one known element for another to obtain predictable results.  See MPEP 2143 I. B.
	In the supplemental amendment, applicants appear to argue that Schwartz et al. teaches that the filter should allow all of the wavelength of interest to pass while blocking out the other wavelengths.  Thus, Schwartz et al. does not suggest a transmittance over the entirety of the wavelength from 700 to 1650 nm as recited in claim 22.  However, Phillips et al. suggests that the wavelength of interest is 700 to 1400.  Therefore, it follows from the combined teachings of the references that the filter of Schwartz should possess a high transmittance over the entirety of these wavelengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784